                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        UNITED STATES OF AMERICA,                        Case No. 19-mc-80087-DMR
                                   8                    Plaintiff,
                                                                                             ORDER DENYING CLAIMANTS'
                                   9              v.                                         MOTION TO QUASH WITHOUT
                                                                                             PREJUDICE
                                  10        ALL ASSETS HELD AT BANK JULIUS
                                            BAER & COMPANY, LTD., GUERNSEY                   Re: Dkt. No. 1
                                  11        BRANCH, ACCOUNT NUMBER 121128,
                                            IN THE NAME OF PAVLO
                                  12        LAZARENKO, LAST VALUED AT
Northern District of California
 United States District Court




                                            APPROXIMATELY $2 MILLION IN US
                                  13        DOLLARS, et al.,
                                  14                    Defendants.

                                  15           Movants Lessia Shatlin and Katerina Duncan bring this motion to quash a subpoena issued

                                  16   by Respondent United States of America to the accounting firm of Goldberg Gluck & Brusilovsky

                                  17   LLP (“Goldberg Gluck”). [Docket No. 2 (Mot.).] For the reasons stated below, the motion is denied

                                  18   without prejudice to Movants’ ability to refile in the proper court, which is the United States District

                                  19   Court for the District of Columbia (“D.C. District Court”).

                                  20   I.      BACKGROUND

                                  21           This miscellaneous action relates to a civil forfeiture action pending before the D.C. District

                                  22   Court. (“D.C. Action”). See United States of America v. All Assets Held at Bank Julius Baer & Co.,

                                  23   Ltd., Guernsey Branch, Account Number 121128, in the Name of Pavlo Lazarenko, et al., 04-cv-

                                  24   798-PLF (D.D.C. 2004). Respondent filed the in rem action against the assets of Pavlo Ivanovich
                                       Lazarenko. Movants in this case are the adult daughters of Lazarenko, who are claimants in the
                                  25
                                       D.C. Action.
                                  26
                                               Lazarenko served in various political positions in the Ukraine between 1992 and 1998,
                                  27
                                       including as Prime Minister between May 1996 and July 1997. [Docket No. 3 (Horowitz Decl.),
                                  28
                                   1   Ex. 2 (FAC) ¶¶ 1-6.] Respondent alleged that, while in office, Lazarenko “exerted enormous

                                   2   influence over the economy and state institutions . . . and used that influence to amass a personal

                                   3   fortune of more than $300 million in United States dollars through the abuse of his official office.”

                                   4   Id. ¶ 8. Together with various associates, Lazarenko allegedly acquired hundreds of millions of

                                   5   United States dollars “through a variety of acts of fraud, extortion, bribery, misappropriation, and/or

                                   6   embezzlement.” Id. ¶ 10. In 2001, a grand jury in the United States District Court for the Northern

                                   7   District of California indicted Lazarenko for various federal crimes, including money laundering,

                                   8   wire fraud, and transportation of stolen property, among others. Id. ¶ 17. He was convicted on 29

                                   9   counts of the indictment in 2005. Id. ¶ 18.
                                              Movants filed a claim in the D.C. Action regarding assets valued at approximately $170
                                  10
                                       million. Opp. at 2. Specifically, they claim an interest in the funds held by a trust in Guernsey,
                                  11
                                       which they refer to as the “Balford Trust.” Id. Lazarenko’s third adult child, Alexander,1 is also a
                                  12
Northern District of California
 United States District Court




                                       claimant to the trust but is not a Movant here. According to counsel for Lazarenko, the Balford
                                  13
                                       Trust contained approximately $174 million in 2009. Horowitz Decl., Ex. 3 at 3. As claimants to
                                  14
                                       the defendant in rem assets, Movants and Alexander asserted several affirmative defenses to
                                  15
                                       forfeiture of the Balford Trust, including the innocent owner defense. Opp. at 2.
                                  16
                                              On January 19, 2018, the Honorable G. Michael Harvey, the discovery judge in the D.C.
                                  17
                                       Action, entered an order limiting the scope of discovery with respect to Movants’ claims and
                                  18
                                       defenses.   Horowitz Decl., Ex. 3 (“Discovery Order”).          Specifically, Judge Harvey denied
                                  19
                                       Respondent’s request for discovery dating after 1999 insofar as the government sought discovery
                                  20
                                       from that time period to challenge Movants and Alexander’s purported ownership of the disputed
                                  21
                                       assets or their innocent owner defense. Id. at 8 (“[Respondent’s] post-1999 discovery is not relevant
                                  22
                                       to [the A/E/L Claimants’]2 innocent owner defense because any ownership interest they may possess
                                  23
                                       in the Balford Trust, as well as facts reasonably demonstrating the potential forfeitability of the
                                  24
                                       funds in the Trust, occurred well prior to December 31, 1999.”). However, Judge Harvey permitted
                                  25

                                  26
                                       1
                                  27     Alexander Lazarenko is referred to in this order by his first name to distinguish him from Pavel
                                       Lazarenko.
                                  28
                                       2
                                         Movants and Alexander are collectively referred to as the “A/E/L Claimants” by Judge Harvey.
                                       Discovery Order at 1.
                                                                                        2
                                   1   post-1999 discovery relevant to any claimant’s standing with respect to the defendant in rem assets,

                                   2   which may include Movants’ tax returns and Reports of Foreign Bank and Financial Accounts

                                   3   (“FBARs”). Id. at 17. Accordingly, the court authorized discovery of financial documents,

                                   4   including tax returns, “whether filed by or on behalf of the A/E/L Claimants or any legal entity in

                                   5   which the A/E/L Claimants have an interest, which evidence an interest in, reflect income from or

                                   6   traceable to, or mention the defendant in rem assets.” Id. at 18.

                                   7            On March 22, 2019, Respondent served a third-party subpoena on Goldberg Gluck, an

                                   8   accounting firm located at 950 Tower Lane, Suite 110, Foster City, CA 94404. Horowitz Decl., Ex.

                                   9   1. The subpoena seeks financial information related to Lazarenko, his three adult children, and
                                       twelve companies “in which they appear to have an ownership interest.” Opp. at 3; see Horowitz
                                  10
                                       Decl., Ex. 1. Goldberg Gluck has not sought to quash the subpoena, and Respondent represents that
                                  11
                                       the accounting firm is ready to produce responsive records. Opp. at 2.
                                  12
Northern District of California
 United States District Court




                                                On April 4, 2019, Movants filed this motion seeking to quash the Goldberg Gluck subpoena,
                                  13
                                       arguing that it is procedurally defective and seeks documents outside the scope of Judge Harvey’s
                                  14
                                       discovery order. Respondent filed an opposition on April 18, 2019. [Docket No. 7 (Opp.).]
                                  15
                                       Movants’ reply was due by April 25, 2019. On May 7, 2019, Movants filed a late reply and a request
                                  16
                                       to file an untimely reply. [Docket No. 9.] Movants raised several new issues in their reply, including
                                  17
                                       whether this motion should be transferred to the D.C. District Court. The court struck the reply as
                                  18
                                       untimely but ordered supplemental briefing from the parties on the issue of transferring the motion.
                                  19
                                       [Docket No. 12.] The parties submitted a joint letter brief on May 16, 2019. [Docket No. 13 (Supp.
                                  20
                                       Br.).]
                                  21
                                       II.      DISCUSSION
                                  22
                                                Federal Rule of Civil Procedure 45 permits any party to issue a subpoena commanding a
                                  23
                                       non-party to “produce designated documents, electronically stored information, or tangible things
                                  24
                                       in that person’s possession, custody, or control.” Fed. R. Civ. P. 45(a)(1)(A)(iii). A subpoena must
                                  25
                                       issue from the court where the action is pending. Fed. R. Civ. P. 45(a)(2). A motion to quash a
                                  26
                                       subpoena must be brought before “the court for the district where compliance is required.” Fed. R.
                                  27
                                       Civ. P. 45(d)(3)(A), (B). In cases where the court of compliance did not issue the subpoena, it may
                                  28
                                                                                         3
                                   1   “transfer a motion under this rule to the issuing court if the person subject to the subpoena consents

                                   2   or if the court finds exceptional circumstances.” Fed. R. Civ. P. 45(f).

                                   3          Here, the subpoena issued from the District of Columbia, where the underlying civil

                                   4   forfeiture case is pending. See Horowitz Decl., Ex. 1. The subpoena was served on Goldberg Gluck,

                                   5   an accounting firm located in Foster City, CA. Id. The subpoena explicitly directs Goldberg Gluck

                                   6   to comply at the United States Department of Justice address in Washington D.C. Id. Based on the

                                   7   facts appearing on the face of the subpoena, the D.C. District Court is both the issuing court and the

                                   8   court of compliance. As such, Rule 45 dictates that Movants should have filed this motion before

                                   9   the D.C. District Court. Fed. R. Civ. P. 45(d)(3)(A), (B) and 45(f).
                                              Neither Movants nor Respondents directly address the fact that the D.C. District Court is
                                  10
                                       both the issuing court and the court of compliance. This is particularly odd, given that Judge Harvey
                                  11
                                       has already made rulings regarding the scope of discovery, including rulings about Movants’
                                  12
Northern District of California
 United States District Court




                                       financial records and tax returns, which are some of the documents that are at issue in the present
                                  13
                                       motion.
                                  14
                                       III.   CONCLUSION
                                  15
                                              For the reasons stated above, the motion to quash is denied without prejudice to Movants’
                                  16
                                       ability to refile in the proper court. Respondent is ordered to immediately serve a copy of this order
                                  17
                                       on Goldberg Gluck.
                                  18
                                                                                                              ISTRIC
                                                                                                         TES D      TC
                                                                                                       TA
                                  19
                                                                                                                             O
                                                                                                  S




                                                                                                                              U
                                                                                                 ED




                                  20
                                                                                                                               RT


                                                                                                                            D
                                                                                                                     RDERE
                                              IT IS SO ORDERED.
                                                                                             UNIT




                                                                                                              OO
                                                                                                      IT IS S
                                  21
                                       Dated: June 5, 2019
                                                                                                                                     R NIA



                                  22
                                                                                         ______________________________________
                                                                                                                     M. Ryu
                                                                                             NO




                                  23                                                                   Donna
                                                                                                          D  o n
                                                                                                               M.n aRyu
                                                                                                       ge
                                                                                                                                     FO




                                                                                                   JudStates
                                                                                               United        Magistrate Judge
                                                                                              RT




                                  24
                                                                                                                                 LI




                                                                                                      ER
                                                                                                 H




                                                                                                                             A




                                                                                                           N                     C
                                  25                                                                                         F
                                                                                                               D IS T IC T O
                                                                                                                     R
                                  26
                                  27

                                  28
                                                                                         4
